Case: 11-60032       Document: 00511516862          Page: 1    Date Filed: 06/22/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 22, 2011
                                     No. 11-60032
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk




EMMA J. MILLER, Individually and as
Personal Representative of the Estate of Jasper Pruitt, Deceased,

                                                   Plaintiff-Appellant,

versus

ONEBEACON INSURANCE COMPANY,

                                                   Defendant-Appellee.




                    Appeal from the United States District Court
                      for the Northern District of Mississippi
                              USDC No. 1:09-CV-273




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Emma Miller sued OneBeacon Insurance Company, seeking additional


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 11-60032    Document: 00511516862         Page: 2   Date Filed: 06/22/2011



                                  No. 11-60032

compensation for the unskilled nursing services she had provided to Jasper Pru-
itt because of his work-related injury. The district court granted summary judg-
ment because the Mississippi Workers’ Compensation Commission has already
ruled on Miller’s claim for compensation, which is thus barred under the doctrine
of res judicata. In its thorough Memorandum Opinion dated December 16, 2010,
the court held that Miller has not presented evidence that OneBeacon acted in
bad faith or that she is entitled to punitive damages.
      We have reviewed the briefs and pertinent portions of the record and have
consulted the applicable law. The summary judgment is AFFIRMED, essential-
ly for the reasons stated by the district court.




                                         2